Case: 16-10181   Date Filed: 08/23/2017   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 16-10181 & 16-10841
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cr-20096-RNS-2



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                 versus

MAURA BARBOSA LOPES,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                      ________________________

                            (August 23, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-10181     Date Filed: 08/23/2017    Page: 2 of 6


      Maura Barbosa Lopes appeals her sentence of 135 months of imprisonment,

following her pleas of guilty to one count of conspiring to commit bank fraud, 18

U.S.C. § 1349, and eight counts of bank fraud, id. § 1344. Lopez challenges the

enhancements of her sentence for abuse of trust and for the amount of loss; the

substantive reasonableness of her sentence; and the amount of restitution. We

affirm.

      The district court did not clearly err by increasing Lopes’s base offense level

for abuse of trust. A defendant who commits fraud is subject to a two-level

enhancement for abuse of trust if “the victim placed a special trust in the defendant

beyond ordinary reliance on [her] integrity and honesty,” United States v.

Williams, 527 F.3d 1235, 1250–51 (11th Cir. 2008), that she then exploited to

perpetrate or conceal her fraud, United States v. Hall, 349 F.3d 1320, 1324–25

(11th Cir. 2003). The defrauded banks trusted Lopes, as the manager of a closing

company, Title Closing Partners of Brickell, LLC, to provide reliable information

about borrowers and to ensure that the funds loaned for real estate transactions

were dispersed to purchase property and to satisfy closing expenses. See United

States Sentencing Guidelines Manual § 3B1.3 cmt. n.1 (“a position of . . . trust [is

often] characterized by . . . substantial discretionary judgment that is ordinarily

given considerable deference”); see also Chang v. JPMorgan Chase Bank, N.A.,

845 F.3d 1087, 1095 (11th Cir. 2017) (recognizing that a fiduciary relationship


                                           2
              Case: 16-10181     Date Filed: 08/23/2017   Page: 3 of 6


exists under Florida law between a company that holds funds in escrow and the

supplier of those funds). Lopes abused her position of trust by submitting

fraudulent closing documents, by falsely informing the banks that purchasers had

supplied a down payment or earnest money, by prematurely disbursing loan funds

to putative borrowers, and by misappropriating loan funds for herself and her

coconspirators.

      The district court also did not clearly err in finding that Lopes was

responsible for a loss between $9.5 and $25 million. Lopes does not dispute that

she is responsible for outstanding principal loan amounts of $8,733,602. Lopes

contests being held responsible for an additional $1,244,281.21, $776,932 of which

the banks incurred in out-of-pocket costs and $467,349.27 of which the banks paid

for broker’s fees. But the government submitted testimony and detailed records

establishing that the banks incurred $776,932 in expenses to foreclose on and to

dispose of the properties connected to the fraudulent loans. Additionally, Lopes

accepted the proffer of the government that the original loan documents proved

that the banks incurred a separate expense of $467,349.27 in broker’s fees. The

district court correctly increased Lopes’s base offense level by 20 levels for

causing a loss of more than $9.5 million and less than $25 million. See U.S.S.G.

§ 2B1.1(b)(1)(K).

      The district court did not abuse its discretion when it sentenced Lopes to the


                                          3
              Case: 16-10181     Date Filed: 08/23/2017   Page: 4 of 6


low end of her advisory guideline range. Lopes conspired to defraud banks by

using entities she and her coconspirators owned or controlled to fraudulently obtain

mortgage loans. As the manager of Title Closing, Lopes submitted false settlement

statements to lenders, and she and her family profited from funds misappropriated

from escrow accounts. Lopes also submitted a mortgage application falsely stating

that specific property was her primary residence; that she was employed by a

coconspirator’s company, Cellular & Wireless Wholesale Corporation; that she

had a monthly gross income of $55,000; and that she had accounts at Wachovia

Bank containing $117,553 and $355,123. Lopes altered her bank account

statements to reflect the amounts listed on her fraudulent application, and she

obtained prematurely $565,843 in loan funds to purchase a cashier’s check to

create the illusion of paying that amount when closing on the mortgage. The

district court granted Lopes’s motion to reduce the enhancement for her

aggravating role from four to three levels, see U.S.S.G. § 3B1.1(a), (b), which

resulted in a revised sentencing range of 135 to 168 months of imprisonment. The

district court considered imposing a sentence at the high end of Lopes’s sentencing

range because of her substantial role in the conspiracy and the significant harm it

caused to the lending institutions and homeowners whose properties were devalued

as a result. Even so, the district court reasonably determined that a sentence of 135

months would punish Lopes’s wrongdoing yet account for her alleged


                                          4
              Case: 16-10181     Date Filed: 08/23/2017   Page: 5 of 6


susceptibility to being manipulated by her husband, coconspirator Raul Quintana.

See 18 U.S.C. § 3553. Lopes’s sentence is reasonable.

      Lopes argues about a disparity between her sentence and that imposed on

Quintana, but they are not similarly situated. See United States v. Spoerke, 568
F.3d 1236, 1252 (11th Cir. 2009). The district court varied downward from

Quintana’s sentencing range based on his “mitigating” personal characteristics.

Unlike Lopes, Quintana served as a Navy Seal and, as the district court stated, he

“made significant efforts to try and sustain the mortgages and didn’t just walk

away when the market collapsed.”

      The district court did not clearly err by finding that Lopes was jointly

responsible for $8,437,863 in restitution. The government submitted statements

from Chase Bank that showed a net principal loss and additional expenses totaling

$282,782 for two fraudulent loans. The government also submitted a statement of

loans originated by Washington Mutual, which the Federal Deposit Insurance

Corporation assumed, that detailed for each loan the net principal loss, amortized

interest, and additional expenses that totaled $8,155,081. Using these documents,

the government established, by a preponderance of the evidence, the losses

incurred by the financial institutions. See 18 U.S.C. §§ 3663A(c), 3664(e), (f).

      Lopes contends that the amount of restitution should not exceed $6,250,000,

but she has abandoned the argument by failing to cite any parts of the record


                                          5
              Case: 16-10181     Date Filed: 08/23/2017    Page: 6 of 6


relevant to her argument or to provide any substantive discussion supporting her

position. See Fed. R. App. P. 28(a)(8)(A). Lopes also cannot rely on the arguments

that her attorney raised before the district court without explaining how the district

court erred. See United States v. Moran, 778 F.3d 942, 985 (11th Cir. 2015).

      We AFFIRM Lopes’s sentence.




                                          6